DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The preliminary amendment filed 09/06/2022 has been entered. Claims 1-20 have been canceled. Claims 21-40 have been added. Claims 21-40 are pending and are examined herein.

Allowable Subject Matter
Claims 24-26, 31-34 and 37-39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21, 22, 25, 27-29, 33, 35, 36, 38 and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 6, 9, 11, 14, 16 and 19 of U.S. Patent No. 11,425,085. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matters of the instant application is anticipated by the subject matters in the relevant claims of US patent 11,425,085 .
Instant application 17/821,140
US Patent No. 11,425,085
Claim 21. A system, comprising:
one or more computing devices of a provider network comprising respective processors and memory to implement:
subsequent to addition, by a domain name service, of a new entry for a new name of a service, retrieve data from query logs generated by the domain name service, wherein the query logs comprise query logs that indicate an old name of the service as a queried name and query logs that indicate the new name of the service as the queried name;
Claim 1. A system, comprising: one or more computing devices of a provider network comprising respective processors and memory to implement:
subsequent to addition, by the domain name service, of the new entry for the other name of the service, retrieve data from one or more of the query logs, wherein the one or more query logs respectively indicate the name of the service as the queried name and an originating client network address of a client of the service that used the queried name;
analyze the retrieved data; identify, based on the analysis of the retrieved data, one or more of a plurality of clients of the service that have continued to use the old name of the service after the addition of the new entry for the new name of the service or a plurality of clients of the service that have switched to use the new name of the service;

analyze the retrieved data; identify, based on the analysis of the retrieved data that includes the originating client network address of clients of the service that used the queried name, a plurality of different clients of the service that have continued to use the name of the service after the addition of the new entry for the other name of the service;
determine, based on the identified plurality of clients and one or more criteria, to decommission the old name of the service; and in response to the determination to decommission the old name of the service, cause the domain name service to delete an entry for the old name of the service.
Claim 3. , a number of queries for the other name, or a number of queries for the other name that originated from the respective one or more of the clients that have switched to using the other name; receiving from the management device a request to decommission the name of the service; and instruct the domain name service to delete an entry that comprises the name of the service.
Claim 22. The system as recited in claim 21, wherein to determine, based on the
identified plurality of clients and one or more criteria, to decommission the old name of
the service, the one or more computing devices implement: determine that a number of the clients that have continued to use the old name of the service is below a threshold number.
Claim 4. The system as recited in claim 2, wherein the one or more computing devices further implement the service discovery and renaming tool to: determine that a number of the clients that are continuing to use the name of the service is below a threshold number
Claim 25. The system as recited in claim 21, wherein to determine, based on the identified plurality of clients and one or more criteria, to decommission the old name of the service, the one or more computing devices implement:
determine that a number of the clients that have switched to using the new name of the service exceeds a threshold number.
Claim 4. The system as recited in claim 2, wherein the one or more computing devices further implement the service discovery and renaming tool to: … determine that a number of the clients that have switched to using the other name of the service exceeds a threshold number;
Claim 27. The system as recited in claim 21, wherein the query logs respectively indicate an originating client network address of a client of the service that used the queried name.
Claim 1. identify, based on the analysis of the retrieved data that includes the originating client network address of clients of the service that used the queried name,


Claims 28, 29 and 33 in the instant application corresponding to claims 6, 9 and 11 in the U.S. Patent No. 11,425,085.  
Claims 35, 36, 38 and 40 in the instant application corresponding to claims 14, 16 and 19 in the U.S. Patent No. 11,425,085.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 21-23, 28-30 and 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0030274 (Christenson et al.) in view of US 20080028024 ( Brittenham et al.).

Regarding Claim 21, Christenson teaches A system, comprising: one or more computing devices of a provider network comprising respective processors and memory to implement: subsequent to addition, by a domain name service, of a new entry for a new name of a service ([¶ 0031], a business may wish to change the domain name its application server to a new domain name), retrieve data from query logs generated by the domain name service, wherein the query logs comprise query logs that indicate an old name of the service as a queried name and query logs that indicate the new name of the service as the queried name ([¶ 0039] message manager contains a DNS query log, which the message manager may use for logging received DNS queries. [¶ 0044], the alias manager component searches the DNS query log for a query for the hostname [i.e., old name] specified by the expirable record. [¶ 0018] expirable record may contain an alias from an old hostname to a new hostname);
analyze the retrieved data; identify, based on the analysis of the retrieved data, one or more of a plurality of clients of the service that have continued to use the old name of the service after the addition of the new entry for the new name of the service or a plurality of clients of the service that have switched to use the new name of the service ([¶ 0044] after searches the DNS query log for a query for the hostname, alias manager analyze the log, if finds a matching DNS query [i.e., continued to use the old name of the service ] for the record. [¶ 0045], the alias manager component process each query in the DNS query log);
determine, based on the identified plurality of clients and one or more criteria, to delete the record of old name of the service; and in response to the determination to delete the record of the old name of the service, cause the domain name service to delete an entry for the old name of the service (emphasis added) ([¶ 0047], if after searching the DNS query log for a matching query for the record the alias manager component does not find any matching queries, then the alias manager component determines whether the expirable record is expired [i.e. criteria. In one embodiment, the alias manager component 270 makes this determination by comparing the expiration value of the record to the current date. If the expiration value is at or before the current date, then the alias manager component may conclude the record has expired. For example, if the expiration value is Apr. 1, 2010, and the current date is May 1, 2010, the alias manager component may compare the two dates and conclude that the record has expired. If the alias manager component  determines the record has expired, the alias manager component deletes the record from the DNS database).
While, Christenson teaches determine to delete the record, however, Christenson does not explicitly teach, but Brittenham teaches  determine, based on the identified plurality of clients, to decommission the service ([¶¶ 0062-0063]. enables a web service to be undeployed dynamically. this undeployment [i.e., decommission] may be conditional. …the usage metrics for a web service may be used to determine when the service should be undeployed. Typically, the usage metrics are the average number of usage requests received over a period of time. Based on this usage metric, a threshold maybe set to indicate the utilization rate at which the service should be undeployed. For example, if the usage metric is the average number of requests per day for a month and the threshold is set at 100 requests per day, then the web service will be undeployed if the utilization rate at the end of a month drops below 100 requests per day [¶ 0065] the usage metric is less than the threshold value, then the web service is undeployed.); and in response to the determination to decommission the service, cause the domain name service to delete an entry for the service ([¶ 0071], If the usage metrics are less than the threshold, the deployment node will start the undeploy process for the web service. [¶ 0072] The undeploy process will start by sending a request to the DNS server to remove the entry for the web service from the DNS repository. [¶ 0074] When a deployment facilitator receives an undeploy request, the web service is shut down and the executable code for the web service is removed from the run-time environment on the edge server. After the undeploy request is completed, a response is preferably sent to the deployment node that indicates that the web service has been successfully undeployed [¶ 0075] The deployment node will then remove the entry in the private registry for the web service that was undeployed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Christenson with Brittenham teaching of undeploy webservice based on usage matrix and remove web service that was undeployed, because it would have enabled the system more efficient web hosting, for example, services that are no longer needed may be programmatically removed (see, Brittenham, ¶ 0018).

Regarding Claim 22, Christenson does not explicitly teach, however, Brittenham teaches   the system as recited in claim 21, wherein to determine, based on the identified plurality of clients and one or more criteria, to decommission the old name of the service, the one or more computing devices implement: determine that a number of the clients that have continued to use the old name of the service is below a threshold number ([¶¶ 0062-0063]. enables a web service to be undeployed dynamically. this undeployment may be conditional. …the usage metrics for a web service may be used to determine when the service should be undeployed. Typically, the usage metrics are the average number of usage requests received over a period of time. Based on this usage metric, a threshold maybe set to indicate the utilization rate at which the service should be undeployed. For example, if the usage metric is the average number of requests per day for a month and the threshold is set at 100 requests per day, then the web service will be undeployed if the utilization rate at the end of a month drops below 100 requests per day).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Christenson with Brittenham teaching of undeploy webservice based on usage matrix and remove web service that was undeployed, because it would have enabled the system more efficient web hosting, for example, services that are no longer needed may be programmatically removed (see, Brittenham, ¶ 0018).

Regarding Claim 23, Christenson does not explicitly teach, however, Brittenham teaches   the system as recited in claim 21, wherein to determine, based on the identified plurality of clients and one or more criteria, to decommission the old name of the service, the one or more computing devices implement: determine that a number of queries to the domain name service that have continued to use the old name of the service is below a threshold number ([¶¶ 0062-0063]. enables a web service to be undeployed dynamically. this undeployment may be conditional. …the usage metrics for a web service may be used to determine when the service should be undeployed. Typically, the usage metrics are the average number of usage requests received over a period of time. Based on this usage metric, a threshold maybe set to indicate the utilization rate at which the service should be undeployed. For example, if the usage metric is the average number of requests per day for a month and the threshold is set at 100 requests per day, then the web service will be undeployed if the utilization rate at the end of a month drops below 100 requests per day [0065] the usage metric is less than the threshold value, then the web service is undeployed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Christenson with Brittenham teaching of undeploy webservice based on usage matrix and remove web service that was undeployed, because it would have enabled the system more efficient web hosting, for example, services that are no longer needed may be programmatically removed (see, Brittenham, ¶ 0018).

Claims 28-30 are rejected under the same rationale as claims 21-23, since the claim limitations are identical and/or equivalent in scope.

Regarding Claim 35, the claim limitations are identical and/or equivalent in scope to claim 21. Christenson also teaches one or more non-transitory computer-accessible storage media storing program instructions that when executed on or across one or more processors (See, ¶¶ 0021-0023) as claimed in Claim 35. 

Claim 36 are rejected under the same rationale as claim 22.

Claims 27 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Christenson et al. in view of Brittenham further in view of US 2010/0186041 (Chu et al.).

Regarding Claim 27, Christenson et al. in view of Brittenham do not explicitly teach, however, Chu teaches the system as recited in claim 21, wherein the query logs respectively indicate an originating client network address of a client of the service that used the queried name ([¶ 0021], Each log entry includes an IP address of the client device interacting with the web service, timestamp information, the user's ID if the web service offers accounts for users, the type of interaction and other metadata).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Christenson and Brittenham with Chu’s teaching of log IP address of the client device that query the web service, because it would have enabled the system to identify the client who is querying the web service.

Claim 40 are rejected under the same rationale as claim 27.







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD YOUSUF A MIAN whose telephone number is (571)272-9206. The examiner can normally be reached Monday-Friday 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UMAR CHEEMA can be reached on 571-270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/LANCE LEONARD BARRY/         Primary Examiner, Art Unit 2448                                                                                                                                                                                               
/MOHAMMAD YOUSUF A. MIAN/         Examiner, Art Unit 2448